165 F.3d 37
In re: QUALITY LASER WORKS, Debtor,Frank BAKONYI; Quality Laser Works, Appellants,v.BOARDROOM INFORMATION SYSTEMS, INC.; Suzanne L. Decker;Ferenc Ledniczky; Wells Fargo Bank, Appellees.
No. 97-16889.BAP. No. NC-96-02086-RoJ.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 2, 1998.Decided Nov. 12, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel, Russell, Ollason, and Jones, Judges, Presiding.
Before ALARCN, O'SCANNLAIN, and FERNANDEZ, Circuit Judges.

ORDER

1
We adopt the reasoning of the Bankruptcy Appellate Panel in In re Quality Laser Works v. Boardroom Information Systems, 211 B.R. 936 (9th Cir.BAP1996), and AFFIRM its opinion.